El Juez Asociado Sr. Wolf
emitió la opinión del tribunal.
La siguiente acusación fué presentada contra José Aranda Massó en el distrito municipal de Caguas:
“En la corte municipal del distrito judicial municipal de Ca-guas. — Estados Unidos de América. — El Presidente de los Estados Unidos, ss. — El Pueblo de Puerto Rico v. José Aranda Massó. — No. 618. — En la ciudad de Caguas á '26 de noviembre de 1906, ante, mí Pedro Yergne de la Concha, juez municipal, compareció Rafael San Millán, Teniente de la Policía Insular, vecino de Caguas, y después de prestar juramento en forma legal, dijo: que establece la presente querella á nombre del Pueblo de Puerto Rico contra José Aranda Massó, vecino del barrio de * * * por el delito dd acometimiento, cometido el 26 de noviembre en el distrito judicial de esta corte, en la. siguiente forma: que el acusado como á las 10 y 45 p. m., de la noche anterior, alevosamente acometió al ciudadano Gerardo Martí, dispa-rándole tres tiros con un revólver. Son testigos de este hecho Clemen-te Aponte, Josefa Martí, Nicolasa Bruno, y Carmen, Martí. Firmado Rafael San Millán, Teniente Policía Insular. Jurada y suscrita ante mí hoy 26 de noviembre de 1906. — José Molina, Juez de Paz Instructor. ’ ’
Se estableció apelación ante la Corte ele Distrito de Huma-cao, en cuya corte el abogado del acusado hiz'o una moción, *315solicitando la desestimación del caso, antes de qne se presen-tara alguna prueba, fundando dicha moción en el hecho de que °no constaba que el delito por el cual se denunciaba al acusado hubiese sido cometido en la jurisdicción de la corte de Caguas. Esta moción fué desestimada por la corte. Sería una práctica mejor el que la denuncia especificara el verdadero sitio en que el delito se cometió, particularmente porque la jurisdicción de la corte municipal situada en Caguas incluye á Caguas y Aguas Buenas, según la ley sobre Organización Judicial de marzo 10, 1904.
Sin embargo, el articulo 82 del Código de Enjuiciamiento Criminal, en su párrafo 4 revela que una acusación es sufi-ciente si de ella puede venirse en conocimiento de que el delito fué cometido en algún lugar dentro de la jurisdicción de' la corte. Aún menos detalles se exigen para las denuncias que para las acusaciones, y solamente se haría un esfuerzo soli-citando el sobreseimiento de una causa, 'criando en la denuncia se ve que el delito fué cometido dentro del distrito judicial de dicha corte municipal. La corte de distrito procedió correcta-mente al desestimar la moción.- Después el abogado del acu-sado solicitó en otra moción el sobreseimiento del caso, fun-dando su petición en la “forma y validez” de la denuncia. Esta moción fué desestimada por la corte, y terminado el juicio, el acusado fué condenado á sufrir año y medio de pri-sión en la cárcel del distrito, y al pago de una multa de tres-cientos dollars y las costas. -
En la apelación ante este tribunal el abogado del apelante alega que además ■ del error cometido por la corte desesti-mando su primera moción, la denuncia no expresaba de una manera clara y distinta la alevosía con que el acto había sido realizado.
Opinamos con el fiscal en que el hecho de que el delito se haya efectuado con alevosía ó sin ella, no efecta en la cali-ficación del mismo, ni en la imposición de la pena, siendo sufi-ciente el hecho de que el acusado disparara tres tiros de su *316revólver para calificarlo ele acometimiento y agresión con cir-cunstancias agravantes.
Otra objeción formulada por el apelante es que la denuncia' no fué firmada por el fiscal. Si bien es cierto que este requi-sito es necesario en las acusaciones, no bay ley alguna que lo exija en las denuncias. '
El artículo 22 del Código de Enjuiciamiento Criminal, según ba sido enmendado por la ley de 12 de marzo de 1903, dice entre otras cosas, que una denuncia puede formularse por medio de declaración jurada del querellante, (prosecuting witness), ó por la autoridad ó funcionario que arreste al acusado, como sucedió en el presente caso.
Ninguno de los beebos del caso ban sido presentados ante este tribunal por medio de un pliego de excepciones, y no ■encontrando error alguno en los autos, ordenamos la confir-mación de la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres! Presidente Quiñones, y Aso-ciados, Hernández, Pigueras y MacLeary.